 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   STEVEN WAYNE BONILLA,                                Case No.: 3:20-cv-00201-LAB-AGS
     CDCR #J-48500,
12
                                         Plaintiff,       ORDER DISMISSING CIVIL
13                                                        ACTION WITHOUT PREJUDICE
                          vs.                             FOR FAILING TO PAY
14
                                                          FILING FEE REQUIRED
15   CLARENCE DON CLAY; JEFFREY W.                        BY 28 U.S.C. § 1914(a) AND/OR
     HORNER; KELLY S. SIMMONS;                            FAILING TO MOVE TO PROCEED
16
     YVONNE GONZALEZ-ROGERS;                              IN FORMA PAUPERIS
17   JEFFREY S. WHITE; VINCE G.                           PURSUANT TO
     CHHABRIA; RICHARD SEEBORG;                           28 U.S.C. § 1915(a)
18
     DOLLY M. GEE; JEAN P.
19   ROSENBERG; EDMOND F.
20   BRENNAN; ANTHONY J.
     BATTAGLIA; HOWARD R. LLOYD;
21   BETH LABSON FREEMAN; TANI
22   GORRE CANTIL-SAKAUYE,
23                                    Defendants.

24
25         Plaintiff Steven Wayne Bonilla, proceeding pro se and currently incarcerated at San
26   Quentin State Prison has filed a civil action. (See ECF No. 1, Compl.)
27   I.    Failure to Pay Filing Fee or Request IFP Status
28         All parties instituting any civil action, suit or proceeding in a district court of the
                                                      1
                                                                                3:20-cv-00203-CAB-KSC
 1   United States, except an application for writ of habeas corpus, must pay a filing fee of
 2   $400. See 28 U.S.C. § 1914(a). 1 An action may proceed despite a plaintiff’s failure to
 3   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
 4   Section 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007);
 5   Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, if the Plaintiff is a
 6   prisoner, and even if he is granted leave to commence his suit IFP, he remains obligated
 7   to pay the entire filing fee in “increments,” see Williams v. Paramo, 775 F.3d 1182, 1185
 8   (9th Cir. 2015), regardless of whether his case is ultimately dismissed. See 28 U.S.C. §
 9   1915(b)(1) & (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir. 2002).
10         Plaintiff has not prepaid the $400 in filing and administrative fees required to
11   commence this civil action, nor has he submitted a properly supported Motion to Proceed
12   IFP pursuant to 28 U.S.C. Section 1915(a). Therefore, his case cannot yet proceed. See
13   28 U.S.C. § 1914(a); Andrews, 493 F.3d at 1051.
14   II.   Conclusion and Order
15         For the reasons set forth above, the Court hereby:
16         (1)    DISMISSES this action sua sponte without prejudice for failure to pay the
17   $400 civil filing and administrative fee or to submit a Motion to Proceed IFP pursuant to
18   28 U.S.C. Section 1914(a) and Section 1915(a); and
19         (2)    GRANTS Plaintiff thirty (30) days leave from the date this Order is filed
20   to: (a) prepay the entire $400 civil filing and administrative fee in full; or (b) complete
21   and file a Motion to Proceed IFP which includes a certified copy of his trust account
22   statement for the 6-month period preceding the filing of his Complaint. See 28 U.S.C.
23   § 1915(a)(2); S.D. Cal. Civ. L.R. 3.2(b).
24
25
26   1
       In addition to the $350 statutory fee, civil litigants must pay an additional
27   administrative fee of $50. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of
     Fees, District Court Misc. Fee Schedule, § 14 (eff. Oct. 1, 2019)). The additional $50
28   administrative fee does not apply to persons granted leave to proceed IFP. Id.
                                                   2
                                                                               3:20-cv-00203-CAB-KSC
 1         IT IS FURTHER ORDERED that the Clerk of the Court shall provide Plaintiff
 2   with this Court’s approved form “Motion and Declaration in Support of Motion to
 3   Proceed In Forma Pauperis.” If Plaintiff fails to either prepay the $400 civil filing fee or
 4   complete and submit the enclosed Motion to Proceed IFP within 30 days, this action will
 5   remain dismissed without prejudice based on Plaintiff’s failure to satisfy the fee
 6   requirements of 28 U.S.C. Section 1914(a) and without further Order of the Court.
 7         IT IS SO ORDERED.
 8
 9   Dated: February 24, 2020
10                                               Hon. Larry Alan Burns
11                                               Chief United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  3
                                                                              3:20-cv-00203-CAB-KSC
